Citation Nr: 0200964	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  96-46 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Mark L. Bellamy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from July 29, 1968 to November 
26, 1968.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO) that determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a low back disability.  In April 1997, 
pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held.  A transcript of the 
hearing is in the file.

By decision of the Board in June 1998, it was determined that 
new and material evidence to reopen a claim for service 
connection for residuals of a low back injury had not been 
submitted.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  While the 
appeal was pending, the veteran's representative and the 
Office of General Counsel for VA filed a Joint Motion 
requesting that the Court vacate the decision by the Board 
and remand the case for additional development of the 
evidence and readjudication of the claim.  This Motion was 
made as a result of a change in the law governing the issue 
on appeal.  The Court granted the joint motion in November 
1998 and the case was returned to the Board for compliance 
with the directives that were specified by the Court.  

Thereafter, the case was remanded by the Board in April 1999 
for further development.  The case was subsequently returned 
to the Board and by decision of the Board in June 2000, it 
was determined that new and material evidence to reopen a 
claim for service connection for residuals of a low back 
injury had not been submitted.  This decision was also 
appealed to the Court.  While the appeal was pending, the 
veteran's representative and the Office of General Counsel 
for VA filed a Joint Motion requesting that the Court vacate 
the decision by the Board and remand the case for additional 
development of the evidence and readjudication of the claim.  
This Motion was again made due to a change in the law.  The 
Court granted the Joint Motion in March 2001 and the case has 
been returned to the Board for compliance with the directives 
that were specified by the Court.

REMAND

There are indications in the record that the veteran has had 
treatment by private providers for a low back disability.  
Some treatment records are located in the claims file, 
however, to fully develop the veteran's claim under the new 
law cited below, an attempt to obtain any additional 
treatment records should be made.  The providers include 
Allen A. Enzor, M.D., from around August 1976; Bruce G. 
Witkind, M.D., from about November 1988 and October 1989; 
David M. Campbell, M.D. from August 1991; and Kurt A. 
Krueger, M.D., from August 1999.

Second, it is noted that the veteran reported at the RO 
hearing in April 1997 that he had been receiving Social 
Security Disability benefits since 1992, and they dated back 
to 1990.  In view of the development otherwise indicated, the 
VA should obtain a copy of the Social Security Administration 
(SSA) decision granting benefits to the veteran and the 
medical records upon which it was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In this regard, the RO's attention is directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096, (the Act) which was signed by the 
President on November 9, 2000.  The Act made several changes 
to Chapter 51 of Title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, (38 U.S.C.A. 
§ 5103A (West Supp. 2001)) which defines VA's duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim and eliminated from section 5107(a) the necessity 
of submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide VA examinations, where such examinations 
may substantiate entitlement to the benefit sought.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  On Remand, the RO must assure that the 
provisions of this new Act and implementing VA regulations 
are complied with to the extent they apply to the instant 
issue.


Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.

2.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

3.  The veteran should be contacted for 
the specific purpose of requesting that 
he provide a listing of the names and 
addresses of non-VA and any VA medical 
professionals or institutions who have 
evaluated and/or treated him for a low 
back disability during and after his 
discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  This should include 
any additional records from Allen A. 
Enzor, M.D., Bruce G. Witkind, M.D., 
David M. Campbell, M.D., and Kurt A. 
Krueger, M.D.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of the evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.

4.  Upon the completion of the foregoing 
development, the RO should readjudicate 
the question of whether new and material 
evidence has been presented to reopen the 
veteran's previously denied claim of 
entitlement to service connection for a 
low back disability, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA.  If 
new and material evidence is not found to 
have been presented, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

In the event that new and material 
evidence is found to have been submitted 
to reopen the claim, then the RO should 
provide the veteran with an appropriate 
VA examination.  The examiner should 
provide the following medical opinion as 
to whether it is at least as likely as 
not that any current low back disability 
had its onset in or was otherwise 
etiologically related to service.  As 
part of this, it should be noted whether 
it is at least as likely as not that a 
preexisting back disability underwent an 
increase in severity in service beyond 
the natural progression of the 
disability.  The RO should then 
adjudicate the merits of the veteran's 
reopened claim for service connection, 
based on all the evidence on file and all 
governing legal authority, including the 
VCAA and all pertinent case law.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




